 



EXHIBIT 10.37
Addendum 1 To OEM Purchase and Supply Agreement between GE Medical Systems
Information Technologies and Cardiac Science
The purpose of this addendum is to extend the set of private-label OEM devices
manufactured by Cardiac Science (CSI) for GE Medical Systems Information
Technologies (GEMS IT) to include one additional automated external
defibrillator and its accessories. The product shall be labeled the “GE
Responder AED Pro” and shall correspond in all other aspects with Cardiac
Science’s version, the “Powerheart AED G3 Pro.” This document will also confirm
transfer pricing to GEMS IT.
CSI authorizes GEMS IT to market this GE-branded AED on an exclusive basis
anywhere in the world, except Japan. GEMS IT’s rights apply only to the
GE-branded product. The technology on which this device is based will not be
exclusive to GEMS IT and nothing in this agreement shall prohibit Cardiac
Science from selling its products in any market or to any third parties.
The transfer prices shall be as follows:

              •  
Responder AED Pro package, including accessories & disposable battery
  $ [ * ]   •  
3-lead ECG patient cable for monitoring (optional)
  $ [ * ]   •  
Rechargeable battery (optional)
  $ [ * ]   •  
Battery charger
  $ [ * ]  

GE will incur no additional expenses for engineering, industrial design, or any
other work associated with the customization of this product, its accessories,
or its software. In particular, CSI will provide at no charge to GE translated
RescueLink event-review software and operator’s manuals. As is the case with
Responder AED, MDLink will be renamed ServiceLink and included on a separate,
English-only Service CD-ROM.
CSI will manufacture this product for GEMS IT in accordance with (and this
addendum shall form a part of and be otherwise subject to) the OEM Purchase and
Supply Agreement signed between the parties on the 29th day of July 2003 (the
“Agreement”). The definition of OEM Products under the Agreement shall be deemed
to include the items covered by this addendum. In the event of conflict, this
addendum shall control.
***
IN WITNESS WHEREOF, the parties have caused this addendum to be signed by their
thereunto duly authorized representatives as of March 24, 2004.

                  Cardiac Science, Inc.       GE Medical Systems Information
Technologies
 
               
 
               
By:
  /s/ RAYMOND W. COHEN       By:   /s/ MICHAEL GENAU
 
               
 
                       
Name:
  Raymond W. Cohen       Name:   Michael Genau
 
                       
Title:
  Chairman & CEO       Title:   Vice President & General Mgr., Diagnostic
Cardiology

 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

